DETAILED ACTION
Claims 1-20 are presented for examination.
This office action is in response to submission of application on 06-APR-2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18 recites the limitation "wherein the cloud platform".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 16-17 recites the limitation "of the cloud platform".  There is insufficient antecedent basis for this limitation in the claim. 
Examiner interprets Claims 16-18 as dependent on Claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 19 is directed towards program code and is software, per se. MPEP 2106.03 recites “products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations”. Although the claim recites computer-implemented, the structure of the computer is not recited in the claim. Examiner recommends incorporating the structure found in [0055] of the specification to overcome the rejection.
Claim 20 is directed towards transitory propagating signals, per se. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir.1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called computer-readable storage and other such variations) typically covers forms of nontransitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.2.
A claim drawn to such a computer-readable medium that covers both transitory and nontransitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed.Cir. 1998).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAIER et al., International Publication WO 2017/004476 A1 [Published 5 January 2017] (hereinafter ‘SAIER’).

Regarding Claim 1: A method, comprising: 
SAIER teaches maintaining in a computer-implemented global fluid identity repository ([0072] SAIER teaches software, i.e. computer-implemented, for a fluid data repository, i.e. global fluid identity repository “Various different types of fluid simulators, also known as PVT (Pressure Volume Temperature) software, may be used to create a fluid model at each stage of the process, and there may be limited knowledge of the fluid to which a simulation is coupled (forward and backward). …Fluid data repository systems may be used in some instances to store various versions of a fluid…”)
SAIER teaches a plurality of global fluid identities, ([0080] SAIER teaches the fluid of the model is associated with unique identifiers, i.e. global fluid identities “…each fluid model, as well as each other simulation model, may be associated with version data that provides information used to identify what fluid models were used for various simulations. Version data may therefore include information such as unique identifiers…”)
SAIER teaches each global fluid identity including fluid characterization data characterizing a fluid associated with a reservoir in a subsurface formation, ([0077] SAIER teaches a PVT laboratory test to characterize the fluid from the subsurface formation and generating a data set “…Thereafter, a physical fluid sample may be collected from the reservoir (bottom hole, wellhead, and separator) and sent to a PVT laboratory for a comprehensive suite of experiments used to characterize the fluid. This data may then be used to update the fluid model derived from the formation tester data set. Similar to the process described above, a model for reservoir simulation may be generated from the experimental data, and due to the fidelity of the data obtained from the PVT lab, the overall fluid model may be updated and may be considered to be more representative compared to the model generated from the DFA data set…”)
SAIER teaches wherein the plurality of global fluid identities includes a first global fluid identity for a first fluid, and ([00140] SAIER teaches each fluid, i.e. plurality of fluid, it associated with an data that identifies or distinguishes, i.e. global fluid identity “…As noted above, each fluid or fluid model may be associated with version data that identifies or distinguishes different versions of a fluid…”)
SAIER teaches wherein the fluid characterization data for the first global fluid identity includes at least one of fluid sample data and experiment data characterizing the first fluid, ([0090] SAIER teaches using experimental data and a sample of the fluid  for comparison to the model and checking for accuracy, i.e. characterizing “…Fluid simulators generally enable a user to create a simulation model of a fluid that accurately predicts real life fluid behavior, and the accuracy of such a model is generally based upon how closely the model matches experimental data collected on a sample of the fluid…”)
SAIER teaches fluid model data defining a fluid model, and ([0096] SAIER teaches a fluid model using data “…In one embodiment, for example, during the tuning of a fluid model, a user may first specify an objective function. The objective function itself may be a measure of how far the simulation model of the fluid is from the experimental data…”)
SAIER teaches simulation result data generated from a simulation performed with the fluid model; ([0005] SAIER teaches a fluid simulator for a simulation of a fluid model “…In some embodiments, the first simulation application is a fluid simulator, the model or data set used by the first simulation application is a fluid model, a first version of the fluid model is generated from preliminary data collected from a downhole fluid analyzer…”)
SAIER teaches in the computer-implemented global fluid identity repository, tracking changes made to the plurality of global fluid identities, ([0074] under section “Fluid Relationship Tracking to Support Model Dependencies” SAIER teaches the list of fluid models, i.e. plurality of global fluid identities to determine if the fluid model needs to be updated due to the changes that have been determined, i.e. tracking “…In some embodiments, a user may compare (QC) or update all or a partial list of fluid models derived from a master fluid model. If the changes are insufficient, as determined by a QC process, to warrant a new fluid model then a user may re-sync those fluids without changing the fluid model. However, if the additional data warrants new fluid models then new fluid models may be created and compared in a simulation application and a syncing process may be initiated…”)
SAIER teaches including tracking changes to fluid sample data, ([0005] SAIER teaches updating this model from the fluid sample analysis, i.e. tracking “…updating the model or data set used by the first simulation application includes generating a second version of the fluid model from data generated from analysis of a physical fluid sample…”)
SAIER teaches experiment data, fluid model data and simulation result data in one or more of the plurality of global fluid identities; ([0070] SAIER teaches experiment data, fluid-related data sets, i.e. fluid model data, and a fluid simulator to develop fluid models, i.e. simulation result “…Platform 400 may also support projects 408, representing collections of related data and analysis results for a particular collection of assets, e.g., for a particular field, reservoir, etc. Projects 408, for example, may include one or more fluid-related data sets 410 including experimental data collected for one or more fluids, as well as one or more data sets 412 including experimental data collected for use by other simulators… For fluid simulator 402, for example, one or more fluid models 414 may be developed to model one or more fluids present at various points in the collection of assets, and likewise, for other types of simulators…”)
SAIER teaches when tracking changes in the computer-implemented global fluid identity repository, detecting a change to the at least one of the fluid sample data and the experiment data for the first global fluid identity; ([0005] SAIER teaches the model as dynamically updated in response to the user modification, i.e. detecting change to the properties of the fluid, i.e. fluid sample data “…As noted above, a fluid comparison user interface may be dynamically updatable in response to user modifications to fluids or fluid models. For example, as illustrated by fluid changed routine 820 of Fig. 17, in response to a change made to a fluid, e.g., a change in properties, a change due to lumping or tuning, etc., block 822 may be executed to update the fluid model as necessary (e.g., by re-running a simulation)…”)
SAIER teaches in response to detecting the change to the at least one of the fluid sample data and the experiment data for the first global fluid identity, determining that the fluid model data for the first global fluid identity is stale; and ([0005] SAIER teaches determining if the model contains a data set which is antiquated, i.e. stale “…After the model or data set used by the first simulation application is updated, as well as the version data therefor, a determination is made as to whether the dependent model is antiquated based upon the version data maintained for the dependent model and the version data for the updated model or data set used by the first simulation application…”)
SAIER teaches in response to determining that the fluid model data for the first global fluid identity is stale, generating a notification indicating that the fluid model for the first global fluid identity is stale. ([0004] SAIER teaches if the model contains an antiquated, i.e. stale component the user is notified “…Some embodiments also include notifying at least one user in response to determining that the dependent model is antiquated…”)

Regarding Claim 2: SAIER teaches The method of claim 1, 
SAIER teaches wherein generating the notification includes generating the notification for display in a simulation application. ([0078] SAIER teaches a notification sent to the user of the simulation, i.e. display in a simulation “…some embodiments therefore, a fluid model is always up to date and notifications may be sent out to the owners and/or users of the reservoir simulations to indicate an updated fluid is available to update the reservoir simulations…”)

Regarding Claim 3: SAIER teaches The method of claim 1, 
SAIER teaches wherein generating the notification includes generating the notification for display in a fluid viewing application. ([00125] SAIER teaches presenting to the user, i.e. displaying in the selecting of fluids, i.e. fluid viewing application “…It will be appreciated that a user interface may be presented to a user to configure the flash grid, e.g., by selecting which fluid properties to calculate, which conditions to use to define the coordinates of the grid, the range of each condition over which to calculate the fluid properties, and the resolution of each coordinate of the grid (i.e., the number of data points over which to represent the range of the condition corresponding to that coordinate)…”)

Regarding Claim 4: SAIER teaches The method of claim 1, 
SAIER teaches wherein generating the notification includes generating the notification for display in a fluid modeling application. (Continuing [00125] SAIER teaches a resulting visualization, i.e. notification is presented to the user “…A user may also be able to define one or more settings of the resulting visualization, e.g., what properties to display and how those properties should be represented in the visualization…”)

Regarding Claim 5: SAIER teaches The method of claim 1, 
SAIER teaches wherein generating the notification includes generating an electronic message for display to a user, the electronic message including a text message, an email or a pop-up notification. ([0087] SAIER teaches a dialog box sent to the user, i.e. pop-up notification “…Notifications may be made in various manners, e.g., via a dialog box, an electronic message, etc…”)

Regarding Claim 6: SAIER teaches The method of claim 1, 
SAIER teaches wherein generating the notification includes generating a user control for display with the notification to enable a user to initiate an update to the fluid model for the first global fluid identity. ([0097] SAIER teaches providing the user a choice of fluid, i.e. user control to allow for tuning of the properties, i.e. update to the fluid model “…Next, the user may choose what property or properties to tune. For a simulation model of a fluid, many choices may be presented, including properties such as properties of the components defined by the equation of state (e.g., Critical Pressure and Critical Temperature), interaction coefficients between components, variables in a viscosity model, etc. Each of these properties may have a substantial impact on how a simulation model behaves. Furthermore, many of these properties have correlation effects with each other, so the specific combination of properties selected to tune may have a significant effect on the overall improvement to the objective function…”)

Regarding Claim 7: SAIER teaches The method of claim 6, 
SAIER teaches wherein the user control is configured for display in a simulation application, a fluid viewing application or a fluid modeling application. ([00102] SAIER teaches a simulation application for the fluid model “…Fig. 9 next illustrates a tune fluid model routine 600 that may be executed by a simulation application or platform such as platform 400 of Fig. 5…”)

Regarding Claim 8: SAIER teaches The method of claim 1, further comprising 
SAIER teaches automatically initiating an update to the fluid model for the first global fluid identity in response to determining that the fluid model data for the first global fluid identity is stale. ([0004] SAIER teaches to automatically update the model if the data set is determined to be antiquated, i.e. stale “…automatically updating the dependent model in response to determining that the dependent model is antiquated. In addition, in some embodiments, the first simulation application is a fluid simulator, the model or data set used by the first simulation application is a first fluid model, and a second model used by the dependent model is automatically updated in response to determining that the dependent model is antiquated…”)

Regarding Claim 9: SAIER teaches The method of claim 8, further comprising: 
SAIER teaches determining that the simulation result data for the first global fluid identity is stale; ([0006] SAIER teaches to perform a determination if the data of the model is antiquated, i.e. stale “…In addition, in some embodiments, the version data includes a unique identifier, a time stamp, an update history, a lumping scheme, a tuning approach, an experiment from which a data set is derived, or an experiment from which a model is derived, and in some embodiments, the version data for the dependent model is attached to the dependent model or maintained in a version database. Further, in some embodiments determining whether the dependent model is antiquated is performed in response to opening a project, and a determination is made as to whether any of multiple models or data sets in the project is antiquated…”)
SAIER teaches and after automatically initiating the update to the fluid model for the first global fluid identity, automatically initiating an updated simulation for the first global fluid identity using the updated fluid model. ([0004] SAIER teaches to automatically update the fluid model in response to the stale data “…Some embodiments also include automatically running a simulation in the second simulation application using the dependent model and the automatically updated second fluid model used by the dependent model in response to determining that the dependent model is antiquated, while in some embodiments automatically updating the second fluid model used by the dependent model includes generating the automatically updated second fluid model by performing a tuning or lumping operation on the first fluid model. Further, in some embodiments, generating the automatically updated second fluid model further includes determining the tuning or lumping operation to be performed by accessing version data for the second fluid model…”)

Regarding Claim 10: SAIER teaches The method of claim 1, 
SAIER teaches wherein each global fluid identity in the global fluid identity repository includes a plurality of entities storing the fluid characterization data therefor. ([00137] SAIER teaches having fluids with different characterizations, i.e. plurality of entities where versions are stored of one or more fluid “…Different versions may include fluids or fluid models that differ based upon being direct characterizations, lumpings, tunings, etc. In some embodiments, a user is provided with an ability to manage all of the versions of one or more fluids, as well as an ability to plot, grid, and/or perform other quality control operations to be able to compare the validity for each associated fluid model…”)

Regarding Claim 11: SAIER teaches The method of claim 10, 
SAIER teaches wherein each entity among the plurality of entities includes one or more versions, and wherein determining that the fluid model data for the first global fluid identity is stale includes determining that a version of a first entity associated with the fluid model data for the first global fluid identity was generated using a prior version of a second entity ([0073] SAIER teaches having version data associated with the fluid model and when additional experimental data is acquired, updating the version. A warning is sent to the user if antiquated, i.e. stale, data is used in the simulation, i.e. prior version “…In embodiments consistent with the invention, on the other hand, version data is maintained for one or more fluids to assist in maintaining relationships between different models of a fluid used by different simulation applications. As such, when additional experimental data is acquired and used to generate a new version of a "master'' fluid model, the version data for other previously developed fluid models used for other simulation applications may be accessed to determine whether such fluid models have become out of sync with the master fluid model (or data set). If so, a warning to a user or users may be given to indicate the fluid models used in previous simulations are antiquated, and in some instances, antiquated simulations may be updated to reflect the changes made to the master fluid model…”)
SAIER teaches associated with the at least one of the fluid sample data and the experiment data for the first global fluid identity. ([00112] SAIER teaches the fluid data is updated using experimental data or fluid sample data “…Fluid simulators generally enable a user to create a simulation model of a fluid that accurately predicts real life fluid behavior, and the accuracy of such a model is generally based upon how closely the model matches experimental data collected on a sample of the fluid…”)

Regarding Claim 12: SAIER teaches The method of claim 10, 
SAIER teaches wherein at least one entity among the plurality of entities includes one or more entity links to other entities among the plurality of entities to represent dependencies between linked entities. ([0089] SAIER teaches dependencies between the models and data sets, i.e. other entities “…Moreover, in some embodiments, version data may be maintained for other types of model dependencies where models used by different simulation applications are dependent on models and/or data sets maintained by other simulation applications…”)

Regarding Claim 13: SAIER teaches The method of claim 10, 
SAIER teaches wherein at least one entity among the plurality of entities identifies one or more source applications for fluid characterization data associated with the at least one entity. ([0049] SAIER teaches the sensor, i.e. source application, is associated with the data “…The data gathered by sensors (S) may be collected by surface unit 134 and/or other data collection sources for analysis or other processing. The data collected by sensors (S) may be used alone or in combination with other data. The data may be collected in one or more databases and/or transmitted on or offsite. The data may be historical data, real time data, or combinations thereof. The real time data may be used in real time, or stored for later use. The data may also be combined with historical data or other inputs for further analysis. The data may be stored in separate databases, or combined into a single database…”)

Regarding Claim 14: SAIER teaches The method of claim 10, 
SAIER teaches wherein the plurality of entities includes a model entity associated with fluid model data and an artefact entity associated with simulation result data. ([00139] SAIER teaches tuning the data to better match, i.e. remove artefact entity in the fluid model “…Lumping, for example, may include generating pseudo components that model multiple components of a fluid to simplify a fluid model and decrease the amount of computational resources needed to run a simulation, e.g., to speed up performance of a fluid simulator. Tuning may include running optimizations or regressions to better match a model with experimental data collected for a fluid…”)

Regarding Claim 15: SAIER teaches The method of claim 1, 
SAIER teaches wherein the computer-implemented global fluid identity repository is resident in a cloud platform. ([00104] SAIER teaches using a cloud platform “…Background process 612, which may instead be implemented in a separate thread in some embodiments, may executed on the same computer as routine 600, e.g., on the same or different processor or processor core, or may execute on a different computer in communication with the computer upon which routine 600 is running, e.g., in a client-server or cloud-based environment…”)


    PNG
    media_image1.png
    485
    676
    media_image1.png
    Greyscale
Regarding Claim 16: SAIER teaches The method of claim 1, 
SAIER teaches wherein the cloud platform includes a search and retrieval service executing in a service container of the cloud platform. (Examiner note, Claim 16 is interpreted as dependent on Claim 15 per the phrase “wherein the cloud platform” where the “cloud platform” is found in Claim 15. [00108] and Fig. 9 [selected portion shown] SAIER teaches the retrieval of the results “After running the regression or regressions in block 616, block 618 caches the results thereof, and passes control to block 620 to retrieve these cached results, along with any other cached results generated as a result of prior property selections…”)

Regarding Claim 17: SAIER teaches The method of claim 1, 
SAIER teaches wherein the cloud platform includes a publish service executing in a service container of the cloud platform. (Examiner note, Claim 16 is interpreted as dependent on Claim 15 per the phrase “wherein the cloud platform” where the “cloud platform” is found in Claim 15. [00102] SAIER teaches presenting the user, i.e. publish service of the various factors and weights for tuning “…Block 602 may present the user with a user interface enabling the user to select various factors and/or various weights to apply to different factors, thereby defining the metric against which various tunings will be compared. In some embodiments, one or more predetermined objective functions may be defined, enabling a user to select from among the predetermined objective functions…”)

Regarding Claim 18: SAIER teaches The method of claim 1, 
SAIER teaches wherein the cloud platform includes a notification service. (Examiner note, Claim 16 is interpreted as dependent on Claim 15 per the phrase “wherein the cloud platform” where the “cloud platform” is found in Claim 15. [00104] SAIER teaches notifying the user“…Further, in some embodiments, version data 418 may include information for use in maintaining coherence between different data sets and/or models, e.g., such that if one model is based upon another model and/or a particular data set, and that other model or particular data set is updated, a lack of coherence with the other model may be determined, enabling a user associated with the project to be notified and/or for a model to be automatically updated…”)

Claim 1 is rejected above as method claim.
Claim 19 is rejected on the same grounds as an apparatus claim, Mutatis mutandis.
Claim 20 is rejected on the same grounds as a program product, Mutatis mutandis.


Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146